            Case 3:20-cr-00715-JAH Document 18 Filed 05/21/20 PageID.46 Page 1 of 2
• AO 245E     (Rev. 9/00) Judgment in a Criminal Case for Organizational Defendants
              Sheet 1



                                        UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                      v.                                               (For Organizational Defendants)

                         Curtis Technology, Inc.
                                                                                                    CASE NUMBER: 20-cr-00715-JAH
                                                                                        Jeremy D Warren
                                                                                       Defendant Organization’s Attorney


THE DEFENDANT ORGANIZATION:
[ pleaded guilty to count(s) 1RIWKH,QIRUPDWLRQ

      was found guilty on count(s)
      after a plea of not guilty.
      Accordingly, the defendant organization is adjudged guilty of such count(s), which involve the following offense(s):

                                                                                                                                      Count
    Title & Section                        Nature of Offense                                                                        Number(s)
 G                           7UDQVSRUWDWLRQRI+D]DUGRXV:DVWH:LWKRXWD0DQLIHVW$LGLQJDQG$EHWWLQJ                      1




         The defendant organization is sentenced as provided in pages 2 through                                            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      The defendant organization has been found not guilty on count(s)

      Count(s)                                                                   is    are dismissed on the motion of the United States.

[    Assessment : $ 400.00LPSRVHG
[     Fine ordered XQWRWKH8QLWHG6WDWHVRI$PHULFD
         IT IS ORDERED that the defendant organization shall notify the United States Attorney for this district within 30 days of any
change of name, principal business address, or mailing address until all fines, restitution, costs, and special assessments imposed by
this judgment are fully paid. If ordered to pay restitution, the defendant organization shall notify the court and United States Attorney
of any material change in the organization’s economic circumstances.


                                                                                      May 13, 2020
                                                                                       Date of Imposition of Sentence




                                                                                       HON. JOHN A. HOUSTON
                                                                                       UNITED STATES DISTRICT JUDGE
             Case 3:20-cr-00715-JAH Document 18 Filed 05/21/20 PageID.47 Page 2 of 2
AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

  DEFENDANT: Curtis Technology, Inc.                                                        Judgment - Page 2 of 2
  CASE NUMBER: 20-cr-00715-JAH

                                            RESTITUTION


 The defendant shall pay restitution in the amount of   $114,297.00           unto the United States of America.


 Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
 Attorney’s Office of any change in the defendant’s mailing or residence address, no later than thirty (30) days
 after the change occurs.



 Victim                                                 Amount
 San Diego County Dept. of                              $22,598.00
 Environmental Health Services
 P.O. Box 129261
 San Diego, CA 92123-9261

 U.S. Environmental Protection Agency                   $75,000.00
 Superfund Payments
 Cincinnati Finance Center
 P.O. Box 979076
 St. Louis, Missouri 63197-9000

 City of San Diego Fire and Rescue                      $16,699.00
 File No. 19174125
 600 B Street, Suite 1300
 San Diego, California 92101
